DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed July 17, 2020 and the Information Disclosure Statement (IDS) filed July 17, 2020.

Claims 1-4 and 6-19 are pending in the application.  Claims 1, 8, and 13 are independent claims.

Response to Arguments
Applicant’s amendments overcome the previously applied rejections.  However, new rejections are made below in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20190074324 A1 to Kim et al. (referred to hereafter as “Kim”).

Regarding claim 1, Kim teaches a micro LED chip {“micro LED” (paragraph [0079])}  comprising: an LED die {110; Figure 12} having a light emitting top surface {top of 110} and light emitting side surfaces {sides of 110}; and a wavelength conversion layer {170G} containing quantum dots {paragraph [0075} and a photosensitive material {paragraph [0076}, and disposed on the light emitting top surface; wherein the wavelength conversion layer is a thin film having a thickness equal to or less than 20 microns {“longest sides may be 10µ or less” (paragraph [0075])}

Regarding claim 2 (that depends from claim 1), Kim Figure 12 shows the wavelength conversion layer {170G} is further extended partially over the light emitting side surfaces {170G is above the side surfaces}.

Regarding claim 3 (that depends from claim 1), Kim Figure 12 shows the wavelength conversion layer 170G} is further extended over all of the light emitting side surfaces {170G is above all of the side surfaces}.

Regarding claim 4 (that depends from claim 1), Kim teaches the LED die has a thickness equal to or less than 20 microns {“micro-size LEDs…10µ” (Kim paragraph [0026]}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-19 are rejected under 35 U.S.C. 103 as unpatentable over Kim in view of U.S. Patent No. 10,438,994 B2 to Yeon et al. (referred to hereafter as “Yeon”).

Regarding claim 8, Kim teaches a light emitting module {Figure 12} comprising: a substrate {160}; a first blue LED die, a second blue LED die and a third blue LED die {“blue light” (paragraph [0028])} disposed on the substrate {C1 to C3 on 160}; a first wavelength conversion layer {171R} containing red quantum dots {paragraph [0077]} and a photosensitive material {paragraph [0076]}, and disposed over the first blue LED die such that the red quantum dots are excited to emit red lights {paragraphs [0038] and [0039]}; a second wavelength conversion layer {171G} containing green quantum dots {paragraph [0077]} and the photosensitive material {paragraph [0076]}, and disposed over the second blue LED die such that the green quantum dots are excited to emit green lights {paragraphs [0038] and [0039]}, wherein the photosensitive material comprises a resin and a photoinitiator {paragraph [0076]}.

Kim does not appear to explicitly describe a first blue color filter layer disposed over the first wavelength conversion layer, and aligned with both the first wavelength conversion layer and the first blue LED die lights; and a second blue color filter layer disposed over the second wavelength conversion layer, and aligned with both the second wavelength conversion layer and the second blue LED die.


Regarding claim 9 (that depends from claim 8), Yeon teaches the first blue color filter layer and the second blue color filter layer are not presented over the third blue LED die.

Regarding claim 10 (that depends from claim 8), the Yeon first, second and third blue LED dies are configured as a display pixel.

Regarding claim 11 (that depends from claim 8), the Yeon the first wavelength conversion layer is at least disposed over a light emitting top surface of the first blue LED die {column 6, lines 61-64}.

Regarding claim 12 (that depends from claim 8), the Yeon second wavelength conversion layer is at least disposed over a light emitting top surface of the second blue LED die {column 6, lines 61-64}.

Regarding claim 13, Kim teaches a light emitting module {Figure 11} comprising: a substrate {160};  a first LED die, a second LED die and a third LED die {C1 to C3 on 160} disposed on the substrate; a first wavelength conversion layer {170R} containing dots {paragraph [0077]} and a photosensitive material {paragraph [0076]}, and disposed over the first LED die such that the red quantum dots are excited to emit red lights {column 6, lines 61-64}; a second wavelength conversion layer {170G} containing green quantum dots {paragraph [0077]} and the photosensitive material {paragraph [0076]}, and disposed over the second LED die such that the green quantum dots are excited to emit green lights {column 6, lines 61-64}; wherein the photosensitive material comprises a resin and a photoinitiator {paragraph [0076]}.
Kim does not appear to explicitly teach a color filter layer disposed over the first, second and third LED dies, and configured to filter out lights emitted from the first and second LED dies and to pass lights emitted from the third LED die.

Yeon shows that it was known to have a color filter layer {column 7, lines 7-19} disposed over the first, second and third LED dies, and configured to filter out lights emitted from the first and second LED dies and to pass lights emitted from the third LED die.  It would have been obvious to one of ordinary skill in the art to combine the Yeon blue filters with the Kim device to filter out the blue light.

Regarding claim 14 (that depends from claim 13), Yeon teaches the third LED die is configured to emit blue light {column 6, lines 53-55}

Regarding claim 15 (that depends from claim 14), Yeon teaches the first and second LED dies are configured to emit ultraviolet lights {column 6, lines 53-55}.

Regarding claim 16 (that depends from claim 15), Yeon teaches the color filter layer is configured to filter out ultraviolet lights {column 7, lines 7-19}.

Regarding claim 17 (that depends from claim 13), the Yeon first, second and third LED dies are configured as a display pixel.

Regarding claim 18 (that depends from claim 13), the Yeon first wavelength conversion layer is at least disposed over a light emitting top surface of the first LED die {column 6, lines 61-64}.

Regarding claim 19 (that depends from claim 13), the Yeon second wavelength conversion layer is at least disposed over a light emitting top surface of the second LED die {column 6, lines 61-64}.

Claims 6-7 are rejected under 35 U.S.C. 103 as unpatentable over Kim in view of U.S. Published Patent Application No. 20070224714 A1 to Ikeda et al.

Regarding claim 6 (that depends from claim 1), Kim does not explicitly describe that the light emitting top surface is a roughened surface.  Ikeda teaches having a roughened light emitting top and side surfaces in Figure 1.  It would have been obvious 

Regarding claim 7 (that depends from claim 1), Kim does not explicitly describe that the light emitting side surfaces are roughened surfaces.  Ikeda teaches having a roughened light emitting top and side surfaces in Figure 1.  It would have been obvious to one of ordinary skill in the art to include a roughened surface on the Kim device to increase the light disbursement from the Lin device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826